 In the Matter of THOMPSON PRODum,INC.andINTERNATIONALUNION,UNITED AuToioBILE,AIRCRAFT AND AGRICULTURAL IMPLE-MENT WORKERSOF AMERICA (U. A. W.-C. I. 0.)Case No. 7-C-1266.-Decided August 15, 1946DECISIONANDORDER*On August 25, 1945, the Trial Examiner issued his IntermediateReport in the above-entitled proceeding, finding that the respondenthad not engaged in the unfair labor practices affecting commercealleged in the complaint, and recommending that the complaint bedismissed, as set forth in the copy of the Intermediate Report at-tached hereto.Thereafter, the respondent and=the U. A. W.-C. I. O.each duly filed Exceptions to the Intermediate Report and a support-ing brief.On February 28, 1946, the Board at Washington, D. C.,heard oral argument, in which the respondent and the U. A. W.-C. I. O. participated.The Board has considered the rulings of the Trial Examiner at thehearing, and finds that no prejudicial error was committed.Therulings are hereby affirmed.The Board has considered the Inter-mediate Report, the exceptions and briefs, and the entire record inthe case, and hereby adopts the findings and conclusions of the TrialExaminer, with certain important modifications.The Board agrees with and adopts all the factual findings of theTrial Examiner, including the following: (1) On September 14, 1942,the Society was certified by the Board as the exclusive representativeof the respondent's employees in an appropriate unit; (2) on October1 and December 29, 1942, the U. A. W.-C. I. O. requested exclusiverecognition as the bargaining representative for the employees inthe same unit; (3) the respondent refused to comply with theU. A. W.-C. I. O.'s demand because of the outstanding Board certifi-cation of the Society; (4) the strike which began on December 29,1942, was for the purpose of compelling the respondent to grant ex-clusive recognition to the U. A. W.-C. I. O. in the face of the existingcertification of the- Society, and not for any of the other purposes orreasons assertedby the U. A. W.-C. I. 0.; (5) later that day the re-'Vacated and set aside, 72 N. L. R. B., No. 150.70 N. L. R. B., No. 3.13 14DECISIONS OF NATIONAL LABOR RELAT-IONS BOARDspondent, through a, notice posted on its bulletin board and at aconference with a state concilator and a U. A. W.-C. I. 0. represent-ative,promised to reinstate the strikers without discrimination,whereupon it was agreed that the strike would be called off; (6) thestrike of December 30 and 31 was not a new, or second, strike, but wasa continuation of the strike of December 29; and (7) the respondentdischarged the members of the U. A. W.-C. I. 0. committee on Jan-uary 2 and 4, 1943, and thereafter refused to reinstate them, as PlantManager Graham testified, "Simply because they had said they weregoing back to work and didn't," and "because they were the leadersof the strike" and "were out in front picketing the second day."The Trial Examiner found, and the respondent urges, in relianceon theAmerican Newscase,' that the complainants are not entitled tothe protection of the Act because they engaged in a strike to compelthe respondent to violate the Board's certification of the Society. Inarriving at this conclusion, however, both the Trial Examiner and therespondent disregarded the reason for which the respondent dis-charged the complainants. In this respect we believe they are in error.As previously stated, we agree with the Trial Examiner that the pur-pose of the strike was to compel the respondent to recognize theU. A. W.-C. I. 0. and thereby to violate its obligations under theBoard's certification of the Society.If the respondent had discharged the strikers for that reason, thedoctrine laid down in theAmerican Newscase would, in the Chair-man's opinion, be applicable, a factor which is taken into considerationin determining the appropriate remedy.However, as the Trial Ex-aminer found, the respondent made the discharges, not because of theoriginal purpose of the stoppage, but simply because, after respondenthad condoned their original action, the complainants engaged in otherand different concerted activities on behalf of the U. A. W.-C. I. 0.which respondent found objectionable.The respondent's completelack of concern, in actual fact, with the original purpose of the strike(our emphasis upon which is not dependent upon what Mr. Reillycalls respondent's contemporaneous failure to "spell out its legal'theory"), is forcefully shown by its having elected, on the very firstday of the stoppage, to pass over the complainants' conduct by agree-ing to reinstate all the strikers, including the complainants, withoutdiscrimination.2Indeed, even when the men were discharged, re-Matter of The American News Company,55 N. L.R B. 1302,decidedin 1944.sThe fifth and seventh paragraphsof Mr Reilly's opinion bear this out.Thiscase islargely governed by the principle enunciated inStewartThe CashnmCorporationv.N. L R. B.,114 F. (2d) 849,855-6(C. C. A. 7), cert. den'd 312 U. S. 680','mod'g and enf'g 14 N. L.R B. 872. Therethe Court,said :That such an act upon the part of a group of employees is unlawful is now recognizedgenerally.We have no doubt but that petitioner[employer]would have been justifiedin discharging such employees and thereby,severing such relation,but petitioner did THOMPSON PRODUCTS, INC.15spondent made no allusion, and apparently gave no thought, to theearlier impropriety; the issue was raised for the first time during theproceedings before this Board. It would therefore ill become us todeny, in 1946, the very reinstatement which the respondent was ini-tially willing to grant in 1942.For it is clear that the respondent laterviolated the Act by effecting the discharges for. the different reasonwhich actually motivated it.3Nor can the respondent defend itsaction by pointing to the coexistence of grounds which, if they hadbeen the reason for the discharges, might have been sufficient to estab-lish a non-discriminatory motive on its part.4The respondent also asserts that the Board should withhold relieffrom the complainants because they called the strike in violation of aMichigan statute. This contention is without merit.As the Boardheld inMatter of Eppinger dd Russell Company,'the requirements ofa State law furnish no defense to a violation of the Act."The respondent next argues that the instant proceeding violates aBoard policy against accepting charges after they have been with-drawn for a period of more than 6 months. There is no merit in thiscontention.The Board has no such unconditional policy as the re-spondent claims, but customarily accepts delayed charges where thereare extenuating circumstances for the delay.Thus, in the instantnot do so-in fact,in dealing with those who were on a strike it made no distinctionbetween those who had participated in the sit-down strike and those who had not. Itoffered-in fact, urged and solicited-all former employees,without discrimination,to return to their jobsPetitioner having raised no question concerning thestatus of such employees either prior to, or at the time of the strike settlement, weconclude it could not do so afterwards.See also N.L.R. B. v. Aladdin Industries,125 F. (2d) 377, enf'g 22 N. L R B. 1195.TheFansteel(306 U. S. 240)andSouthern Steamship(316 U-S. 31) cases aredistinguishable,in that they involved direct violations of law by the employees whowere discharged rather than(as here and inAmerican News)an attempt on theirpart to induce improper conduct by their employer.Court decisions leave the Boardfreer to determine the effect to be given employer condonation in the latter type ofsituation.iSee the testimony quoted under(7) in the second paragraph preceding.Matter of United Aircraft Manufacturing Corporation,1NL.R. B. 236;Matter ofArmour and Company,25 N L. R. B. 989;Matter of Kokomo Sanitary Pottery Company,26 N L.R. B.1;Matter of The Holmes Silk Company,26 N. L. R. B. 88;Matter ofWilson&Co , 30 N L R B.314,Matter of United Dredging Company, New Orleans,Louisiana,30 N. L R B 739,Matter of Great Southern Trucking Company,34 N. L. R. B.1068;Matter of Sport-Wear Hosiery Mills,41 N. L. R. B 674.4See, e g,Matter of Kentucky Fire Brick Company,3N. L R. B 455,464-5, enf'd99 F. (2d)89 (C. C. A6) ;Matter of Columbia Products Corporation,48 N. L R B.1452,enf'd 141 F.(2d) 687(C.C.A. 2) ;Matter of Piedmont Shirt Company, 49N. L. R B. 313,318, enf'd 138 F.(2d) 738(C C. A 4).See also those cases in whichthe Board finds discrimination in view of the employer's unlawful motive, but expresslystates that it does not condone the conduct in which the employees engaged and forwhich the employer could properly have disciplined or discharged them, and that theemployer might discipline or discharge them for a repetition of such conduct in thefuture e g,Matter of Allen Boat Company,52 N L. R. B. 751 ;Matter of English FreightCompany,61 N. L. R. B.375,Matter of Carl L. Norden,Inc,62 N. L. It.B. 828;MatterofLifeInsurance Company of Virginia,65 N L.R B. 1140,Matter of Climax EngineeringCompany,Division of General Finance Corporation,66 N. L. R. B. 1359.e 56 N.L R B. 1259 See alsoMatter of Kalamazoo Stationery Company, etc.,66N. L R B 930.I 16DECISIONSOF NATIONALLABOR RELATIONS BOARD .case the discharges occurred on January 2 and 4, 1943; the U. A. W.-C. 1. 0. filed a proper charge a few days later, on January 7, 1943; theU. A. W.-C. I. 0. then withdrew this charge without prejudice andsubmitted the discharges and other disputed matters for adjudicationto the National War Labor Board; the later tribunal finally refusedjurisdiction of the discharges on December 9, 1943, on the ground thatthey were for the National Labor Relations Board to determine; andthe original charge in the instant proceeding was filed a little over amonth later, on January 17, 1944.On the entire record, we find that the respondent discharged andrefused to reinstate the complainants for a reason proscribed by theAct; namely, because they had engaged in a concerted activity on be-half of the U. A. W.-C. I. 0. and for their mutual aid and protection.The right to engage in such activity is guaranteed to employees inSection 7 of the Act.We find that by discharging the complainantsbecause of their strike activity, the respondent interfered with, re-strained, and coerced its employees in the exercise of the rights guar-anteed in Section 7 of the Act, and thereby violated Section 8 (1) ofthe Act.We also find that the respondent's conduct in thus discrimi-nating in regard to the hire and tenure of employment of the com-plainants discouraged membership in the U. A. WT.-C. I. 0. and hencealso constituted a violation of Section 8 (3) of the Act.Whether therespondent's discriminatory conduct is viewed as a violation of Section8 (1) or (3), we find that effectuation of the policies of the Act re-quires the remedy set forth below.Having found that the respondent discharged the complainants andthereafter refused to reinstate them in violation of the Act, we shallorder the respondent, pursuant to our, customary practice, not only tocease and desist therefrom but also to offer the complainants reinstate-ment eWe shall not, however, award them any back pay in view oftheir conduct, acting pursuant to the express power granted the Boardin Section 10 (c) of the Act? Effective administration of the Act,and particularly of Section 9 (c), requires that all parties, includingthese complainants, honor a Board certification which has been out-'This order of reinstatementwithoutback pay is supported by the opinions of theChairman and Mr. HoustonMr. Houston would also have directed back pay, whereasMr Reilly favors neither remedy._We are satisfied that under the circumstances the complainants,by participating in apeaceful strike tocompel therespondent to recognizethe U. A. W.-C. I. 0., did not renderthemselves unsuitable for further employment by the respondent,and that their merereinstatement would not tend to encourage such strikes,in view of our denial of back paytor the reasons hereinafter set forth.See cases cited in footnote 4,supra,Matter ofRepublic Steel Corporation.9 N.L. R B 219. 392, enf'd in this respect107 F. (2d) 472(C. C A. 3),cert. den'd in this respect 309 U S. 684. See also N.L. R. B.v. IllinoisTool TVorks,153 F. (2d) 811, 17 L. It.R 946(C. C. A. 7,Feb. 26, 1948).7Section 10(c) of the Act authorizes the Board to order a respondent to take suchaffirmative action, including the reinstatement of employees"with or without back pay,"as will effectuate the policies of the Act. THOMPSON PRODUCTS, INC.17standing only 31/2 months s and refrain from acts designed to compelits violation by employers.As the Supreme Court said in thePhelpsDodgecase,' the Board's back-pay orders must take into "fair account... every socially desirable factor . . . to attain just results in di-verse,complicated situations."Former Chairman Millis, eventhough dissenting in theAmerican Newscase (55 N. L. R. B. 1302, at1319-20), objected merely to the view of the then majority (composedof Messrs. Reilly and Houston) that men who strike to compel a viola-tion of law by their employer lose their status as "employees"; he heldthat it would have been a correct exercise of discretion for the Board tohave denied them back pay.That is.precisely what is done by grant-ing the limited remedy directed here.Chairman Herzog considers this case distinguishable fromMatterof Columbia Pictures Corporation, et al.,64 N. L. R. B. 490, involvinga strike to compel the employer to recognize a certain labor organiza-tion while a representation petition was pending before the Board, butin theabsenceof an outstanding Board certification of any otherunion.He still believes that that case was correctly decided on itsfacts.That case, however, unlike the instant one, was a representa-tion proceeding; it did not involve a strike to compel the violation ofthe employer's affirmative obligation to deal with an already certifiedunion and with no other labor organization.Moreover, the questionof whether the employer would have committed an unfair labor prac-tice by bargaining with the striking union was expressly left unde-cided by the majority (Messrs. Herzog and Houston) in theColum-bia Picturescase.Here, however, there is no doubt that bargainingwith the U. A. W.-C. I. 0. would have laid the foundation for an8 (5) proceeding initiated by the certified Society.Furthermore, theColumbia Picturescase does not state, expressly or by implication,that the Board would have exercised itsdiscretionunder Section 10(c) to award back pay to the discharges. It holds only that an em-ployer cannot, by the unilateral action of "discharging" such strikers,"deprive them of the right to vote in a Board election" (64 N. L. R. B.490, at page 513). It is one thing to hold that Section 13 of theAct protects concerted activities so as to bar such a result; it would bequite a different thing to construe it so as to require the Board to8The fact that the Board directed an election in February 1943, does not in any wayestablish that the certification was vulnerable in December 1942 ; nor, since we are allaccepting the Trial Examiner'sview of the facts, are we free to assume that the com-plainants were motivated by a belief that it was so vulnerable.Scrutiny of the Board'sdecision in the later representation case(47 N. L. R. B. 619, at 621) reveals that theelectionwas directed,not because the respondent's contract with the certified Societywas held to be no bar, but because it was soon to expire(on April 29,1943).Thereforethe Board, as is customary in such cases in order to avoid duplication of effort, issued ananticipatory election order,which provided that any new certification should only beeffective after the existing contract expired.9 Phelps Dodqe Corporation v. N. L. R. B.,313 U. S. 177, 198-200. 18DECISIONS OF NATIONAL LABOR RELATIONS BOARDblind itself to qualitative differences between such activities, in deter-mining what remedy is appropriate in a particular-case.Certainly, even though the discharges here were not motivated bythe complainants' action in striking to compel a violation of the com-,pany's obligation to bargain exclusively with the Society pursuant toour certification, it remains incumbent upon us to take such conductinto consideration in directing the remedy, a matter which lies whollywithin the Board's discretion.Were we to exercise that discretion inthemanner suggested in Mr. Houston's separate opinion, therebyawarding full back pay to men who strike for such a purpose, wewould be putting a premium upon conduct which can only bring theBoard's processes into disrepute.Unless we are to abandonAmeri-can New8altogether, the least this Board can do to honor its owncertifications is to decline to award back pay to those who seek to forceemployers to disregard them.There would be neither moral, legal,nor practical justification for our requiring employers to respect ourcertifications if we were unwilling to respect them ourselves.iORDER-Upon the entire record in the case,and pursuant to Section 10 (c)of the National Labor Relations Act, the National Labor RelationsBoard hereby orders that the respondent,Thompson Products, Inc.,Detroit,Michigan,and its officers,agents, successors,and assignsshall':1.Cease and desist from discouraging membership in InternationalUnion,United Automobile,Aircraft and Agricultural ImplementWorkers of America(U. A. W.-C.I.0.), or any other labor organiza-tion of its employees,by discharging or refusing to reinstate any ofits employees,or by discriminating in any other manner in regardto their hire or tenure of employment or any term or condition oftheir employment,because such employees engaged in concerted andunion activity for their mutual aid and protection.2.Take the following affirmative action, which the Board findswill effectuate the policies of the Act;(a)Offer Clair V. Atwell,Sam Prast Cinquemani,Henry Cygan,Orbie Gray,Mitchell Lentocha,William Mishark,Phillip Pirrello,Irene Prylo, George S. Reavely,Steven Sessie, and Eddie G. Wells,immediate and full reinstatement to their former or substantiallyequivalent positions,without prejudice to their seniority or otherrights and privileges;(b)Post at its plant at Detroit,Michigan,copies of-the notice at-tached hereto, marked"Appendix A." Copies of said notice, to befurnished by the Regional Director for the Seventh Region,shall,after being duly signed by the-respondent's representative,be posted THOMPSON PRODUCTS, INC.19by the respondent immediately upon receipt thereof, and maintainedby it for sixty (60) consecutive days thereafter, in conspicuous places,including all places where notices to employees are customarily posted.Reasonable steps shall be taken by the respondent to insure thatsaid notices are not altered, defaced, or covered by any othermaterial;(c)Notify the Regional Director for the Seventh Region in writ-ing, within ten (10) days from the date of this Order, what steps therespondent has taken to comply herewith.MR. GERARD D. REILLY, concurring in part, dissenting in part:Since I believe this case falls squarely within the doctrine enunciatedby this Board in theAmerican Newscase,10 I can concur with only thatportion of the Order denying back pay to the discharged employeesand must disagree with those provisions granting them affirmativerelief.As neither of my colleagues takes the same view of the case, a briefsummary of the facts, as found by the Trial Examiner, would seemto be pertinent.Reduced to simplest terms, the facts found by theTrial Examiner, with whom I concur, were as follows :The respondent company had entered into a valid collective agree-ment with an independent union, the Society of Tool and Die Crafts-men (hereinafter called "the Society"), which was not to expire untilApril 29, 1943.Although the original contract, of which this was arenewal, had been entered into prior to the certification of the Societyas the bargaining agent, there was no doubt of its validity since theSociety was certified as the bargaining representative on September14, 1942, as a result of having defeated the charging union, the UAW-CIO, in an election conducted by this Board in 1941, certification beingdelayed by objections filed by the losing CIO union and charges subse-quently dismissed alleging that the Society was company-dominated,in violation of Subsection 8 (2).Nevertheless, 2 weeks after the certification, the CIO again claimeda majority and demanded recognition as the bargaining agent.Whenthe respondent did not reply to this telegraphic demand, the Union, 1week later, filed a petition with the Board.About 3 months later the CIO appointed a plant committee to callupon the company officials and make the same demand, threatening tostrike unless the company recognized the CIO forthwith.The com-pany informed the union committee that it had a contract with the1Matter of American News Co., Inc.,55 N. L.R. B. 1302.This case,although criticizedby the CIO,was never appealed to the courts.The rule of decision in the case,however,has been noted with approval by the Circuit Court of Appeals for the Seventh Circuit ina decision which found that the factual situation before them was such that the Boardshould have applied the doctrine.(SeeN. L. R. B. v. Indiana Desk Co.,149 F.(2d) 987(C. C A. 6),enforcing as modified 56 N. L.R. B. 76.712344--47-vol. 70-3 .20DECISIONS OF NATIONAL LABOR RELATIONS BOARDSociety which had been certified by the Board and to recognize anyother union as a bargaining agent would be a violation of the Act.The, company promised that if their organization was certified by theBoard, the company would bargain collectively with it. Immediatelyafter this interview the union committee called a strike, and about athird of the day shift walked out. \ The company thereupon posted abulletin stating that the "people who took part [in the walk-out] weremisguided," and that "applying to us for their jobs, we'll put thermback to work in the interest of all our war production."Through the intervention of a State conciliator, the principal unionrepresentatives then agreed to call off the strike and assured thestriking employees that they were free to return without being dis-charged.During that evening a conference was held in the con-ciliator's office, at which a Field Representative of this Board waspresent.At the instigation of the CIO, the Society and the companywere asked whether they would agree to, a consent election to be held.under the auspices of this agency.Both the Society and the companyrefused to agree.",On the next day, prior to the workers' reporting for the morningshift, certain union committeemen who had arrived early again threwa picket line around the plant. The pickets turned away some trucksloaded with materials from the plant, after making representationsto the drivers.Two of the company officials observed the situationfrom their office window and immediately determined to dischargethe committee members "because they were the leaders of the strike."One of them subsequently explained that the action was taken "simplybecause they were going back to work and didn't."It is abundantly clear from the foregoing recital that the strikewhich ensued upon the union committee's unsuccessful attempt tosecure recognition was for an illegal purpose.The Society hadjust recently been certified as the exclusive representative.Hadthe company recognized any other union as the representative of allor even a few of the employees in the bargaining unit, it would haveviolated its duty under Section 8 (5).Had it yielded to the Union'sdemand, the Society had a right to file a charge and the companywould have found itself without any means of answering a complaintfor violation of Section 8 (5) of the Act, since it has been well-estab-"It should be noted in passing that both the Society and the Company were fullywithin their rights in refusing to agree to a consent election,not only because of theprovision in the Act which affords the parties to an election petition an opportunity forhearing but because no rule of the Board is better established than the one which deemsa contract entered into between a certified union and an employer as a bar to an electionin the middle of the contract term.When the petition which had been filed by the CIOreached the Board, it took precisely this position.In other words,although the Boarddid conduct an election,it did so only for the purposes of selecting a representative to actfor the employees in the negotiation of a new agreement at the end of -the contract term.SeeThompson Products,Inc,47 N L.R. B. 619, at 622 THOMPSON PRODUCTS, INC.21lished innumerous casesthat the refusal to deal with a certified unionbecause ofa strike threat or other economic coercion is nota defense.12Yet under these circumstancesit isurged that the employees who in-stigated the strike activity designed to bring about such a result- arenevertheless entitled to reinstatement and back pay. In theAmericanNewscase 18 a majority of this Board, heeding the admonition ofthe Supreme Court in theSouthern Steamshipcase 14 that this Boardshould not pursue its own policies "so singlemindedly that it maywholly ignore other equally important Congressional objectives," re-fused to grant affirmative relief to a group of employees who had beenrefused reinstatement after going on strike to compel their employerto grant them a wage increase in violation of the Wage StabilizationAct. In thatcase one ofthe principal points of disagreement betweenthe majority and the minority was whether or not the Wage Stabiliza-tion-Act was an "equally important Congressional objective."In the instant case, however, there is no room for debate on therelative importance of different statutes since the 'object of thisstrike was to override an express objective of the very Act which thisBoard administers-namely, the right of the certified majority repre-sentative to have exclusive recognition.I assume that on this view of the case there would be no disagree-ment on the part of either of my colleagues. Nevertheless, Mr. Hous-ton, although he joined with me in the majority opinion in theAmeri-can Newscase,15 now states that it should be overruled though hisopinion gives no clue as to how he avoids the impact of the SupremeCourt decisions which we regarded as compelling in that case, nor anydefense for the policy of giving relief under this Act to workers whoresort to self-help to defeat its most important objectives.My other colleague, Chairman Herzog, takes the same position onthe factsle asI, but he attempts to distinguish theAmerican Newscase12 SeeMatter of Seattle Times,43 N. L.R. B 823;Matter of National Broadcasting Co.,61 N. L. R.B 161,enf'd, 150 F.(2d) 895(C. C. A. 2);Matter of Gluck Brewing Co., 47N. L R. B.1079, enf'd,144 F. (2d) 847(C. C. A. 8).13 See footnote 10,supra.14 Southern SteamshipCompany v. N. L. R. B.,316 U. S. 31.1aSee footnote10,supra.19The textofMr. Houston's opinion does not expressly state hisviews on thefactualissues,except that his contention that the strikers had a justifiablereason forthinkingthat it wouldnot have been a violation of the law for the company to have granted themimmediate recognition would seem to imply that he acceptsthe Union'sversion of thefactsAs has already been noted, however (see footnote 11), our own decision in therepresentation case,in which hejoined,made it clear that the change in representativeswas to negotiatean agreementafter thecontractwiththe Society expired, and the demandwhich precipitatedthe strike occurred several months before that date.Moreover, sincethe Board was unanimous in theMatter of Midwest Piping and SupplyCo., Inc.,63N. L. R. B. 1060,and other cases laying down the principle that it was an unfair laborpractice for an employer to give advance recognition to either of two contending unionsduring thependency of a petition,it is difficult to understandhow the concerted activitywhichhe believes was protectedby the Actin this instance could have had anyobjectiveother than to compel this employer to violate the law. 22DECISIONS OF NATIONAL LABOR RELATIONS BOARDon the ground that the company officials did not discharge the strikingemployees because they sought to attain an illegal objective.This isno distinctionat allof the facts in theAmerican Newscase, for therecord there shows that the company gave no explanation to the strik-ers.In bothcases,however, the respondents had previously told theiremployees that they were compelled by law to refuse the union de-mands, so that when subsequent strikes ensued the situation wascrystal clear to both sides. It is admitted that the employer in thiscase,and the Chairman's opinion apparently so concedes, dischargedthe employees for continuing the strike. If the company had a rightto drop the strikers after the first walk-out, it scarcely seems that anoffer to condone their misconduct if they returned to work wouldtransform activity which up to then had been,concededlyunlawful(and hence, under the doctrine of theAmerican Newscase, not pro-tected by the Act) into the kind of concerted activity for which'theywere protected against reprisal.To say that the respondent, beforedischarging the men, had to spell out its legal theory adds a refinementto theAmerican Newscase which I submit is untenable, in view of theChairman's acquiescence in the Trial Examiner's findings that the re-sumption of the strike on the second day was for the same illegal pur-pose as the original stoppage. It would be quixotic to assume that'when employers discharge strikers after an illegal stoppage, they doso in order to vindicate the law. The records in the sit-down'strikecases 17 andthe breach of contract strikes 18 reveal that the dischargesstemmed, as here, from resentment over the economic or physicaldamage resulting from the strike itself.The real question in allthe illegal strike cases is whether or not the strike is protected by theAct. If this question is answered in the negative, the motive becomesimmaterial 1'In support of this result, however, we are cited to theStewart DieCastingcase 20 which the Circuit Court of Appeals distinguished fromFanstell2lholding that strikers engaged in unlawful activity had noright to reinstatement irrespective of an employer's hidden motive, onthe ground that the facts in that case showed that since the employerhad condoned the sit-down strike, he could not later assert the sit-downas a defense to a refusal to reinstate.The resemblance between theStewart Die Castingand the case at bar is more superficial than real.In theStewartcase, as the Court expressly noted, the company did not11Matter of Mid-Continent Petroleum Corp.,54 N. L. R. B. 912;Southern SteamshipCompanyv.N. L. R.B.,316 U. S. 31.18N. L. R. B. v.SandsMfg.Co., 306 U. S. 332, aff'g 96 F. (2d) 721(C. C. A. 6),settingaside 1 N. L. R. B.546;Matter of Scullin Steel Company,65 N. L.R. B. 219.19N. L. R. B.v. Fansteel Metallurgical Corp.,306 U. S. 240, aff'g as mod.98 F. (2d) 375(C. C. A. 7),setting aside 5 N. L. R.B. 830.20Stewart Die Casting Corporationv.N. L. R. B.,114F. (2d) 849(C. C. A. 7).21 See footnote 19,supra. THOMPSON PRODUCTS, INC.23confine its disciplinary attitude to the sit-down strikers or even attemptto identify them by name. It simply refused reinstatement to allpersons who participated in either a sit-down strike or a subsequentstrike for a lawful purpose conducted in a lawful manner who refusedto yield to a company ultimatum that the strike be discontinued aftera certain date.In the instant case, if we accept the Trial Examiner'sfindings, there was never any time in which the discharged employeeswere participating in or instigating a strike for lawful objectives.Moreover, the dictum with respect to condonation in theStewartcasemust be regarded as having been overruled, subsilentio, bytheSupreme Court in theSouthern Steamshipcase,22where the dis-chargees, at the request of their employer, actually worked for 6 daysafter the strike settlement.But even on the view of the facts urged by the charging union, theStewart Die Castingcase is not in point.The consideration' for con-doning the illegal strike was that the men should return to work im-mediately, and even though the findings of the Trial Examiner weredisregarded and the view taken that the strike of the next day wascalled for a different purpose, it should be noted that until the plantcommittee had ceased its strike and accepted the company's terms, therewas a failure of consideration for the promise of amnesty.It seems to me regrettable, in a period in which the Labor RelationsAct is the one statute in the United States Code of Laws which tendsto bring about certainty in labor relations, that this Board should giverelief to employees who strike to effect a violation of this very statute.This case simply adds confusion to the dubious attempt to distinguishtheAmerican Newsdoctrine 23 in theColumbia Pictures 24case andplaces even the most law-abiding employers in a difficult dilemma.MR. JOHN M. HOUSTON, concurring in part, dissenting in part:Although I concur in the conclusion of the Chairman that therespondent violated Section 8 (3) of the Act by discharging and failingto reinstate the complainants, I must record my disagreement in prin-ciple with an observation made in his opinion and set out those con-siderations which have persuaded me that the complainants are en-titled to the customary remedies employed by this Board in dissipatingthe effects of an employer's discriminatory practices.The decision of the Board in theColwm,bia Picturescase, althoughdealing with certain factual differences, appears to me to be dispositiveof the issue presented here.In considering, in that case, whether theaction of employees who struck to obtain recognition during the22 Seefootnote 14,supra.Is "A case which has been distinguished is no longer distinguished."-Thomas ReedPowell.21Matter ofColumbiaPictures Corporation et al.,64 N. L. it. B. 490. 24DECISIONSOF NATIONALLABOR RELATIONS BOARDpendency of a representation proceeding, debarred them from partici-pation in an election, after they were discharged, this Board stated :"We find nothing in the Act, its legislative history, or in the court deci-sions thereunder, which points to the conclusion that the strikers' con-duct herein removes them from the ambit of the Act.On the contrary,thee language of the Act and the decisions of the Board and the courtsmake plain that a strike of this character-to obtain recognition andcollective bargaining-is within the `concerted activities' contemplatedtherein and cannot render strikers vulnerable to loss of their status as -'employees' because this is their purpose."The Board unequivocallyrecognized that employees who resort to concerted activities to obtain aresult which they might have achieved by invoking the proceduresdesigned by the Board do not forfeit any of the rights which accrue tothem as employees within the meaning of the statute.The conduct of the complainants in this case provides no basisfor a different disposition of their claims. In theColumbia Picturescase, as in this case, a., defense based upon the doctrine of theAmericanNewscase was urged.That argument was rejected in theColumbiaPicturesdecision upon the clear authority inherent in the statementquoted above.I fail to perceive that it is entitled to, any higher con-sideration in this case.25Nor do I therefore agree, as the opinion ofthe Chairman indicates, that if the respondent here had stated as itsreason for the discharges, when they were effected, that the strike wasunlawful in that its success would have caused abreach in the respond-ent's duty to honor our certification, then theAmerican Newsdoc-trinewould become applicable to insulate the conduct of the - em-ployer.I cannot subscribe to reasoning which would appear toadjudicate the legality of a strike solely upon the character of the ex-cuse offered by the respondent to interfere with it.The legality ofthis strike must be judged upon the basis of its statutory sanction alone,and upon this basis we have said that the Act tolerates no infringementof the rights of those who participate in it.Nor do I find any valid consideration in the record or in any ofthe arguments addressed to the Board which should inhibit the ex-ercise of our remedial discretion to order the customary back payaward.If it is once conceded that this strike was lawful, I can findno lack of morality in its conduct.Moreover, although the strikeoccurred at a time when a certification of the Board was outstanding,itwould appear from the record that the employees who struck hadjust cause to believe that the certification was not a statutory bar totheir representation efforts.Indeed, the Board so held in the sub-sequent representation proceeding.26I can find nothing, therefore,25Ihave reexamined quite carefully the premises and principles expressed by theBoard in theAmerican Newscase.I have become convincedthat theyare not valid.Forthat reason I would overrule that decision.26 47 N L. R B. 619, at page 622. THOMPSON PRODUCTS, INC. .-25which supports the view that a denial of back pay in these circum-stanceswould conduce to the maintenance of the dignity of ourcertifying function.APPENDIX A'NOTICE TO ALL EMPLOYEES'Pursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelations Act, we hereby notify our employees that :We will offer to the employees named below immediate andfull reinstatement to their former or substantially equivalentpositions without prejudice to any seniority or other rights andprivileges previously enjoyed:Clair V. AtwellPhillip PirrelloSam Prast CinquemaniIrene PryloHenry CyganGeorge S. ReavelyOrbie GraySteven SessieMitchell LentochaEddie G. WellsWilliam MisharkWe will not discourage membership in International Union, UnitedAutomobile,Aircraft and Agricultural ImplementWorkers ofAmerica (U. A. W.-C. I. 0.), or any other labor organization, -bydischarging or refusing t& reinstate any of our employees or by dis-criminating in any other manner in regard to their hire or tenure ofemployment or any term or condition of their employment, becausesuch employees engaged in concerted and union activity, for theirmutual aid and protection.THOMPSON PRODUCTS, INC.EmployerDated --------------------By --------------=--------------(Representative)(Title)NoTE.Any of the above-named employees presently servingin the armed forces of the United States will be offered full re-instatement upon application in accordance with the SelectiveService Act after discharge from the armed forces.This notice must remain posted for 60 days from the date hereof,and must not be altered, defaced, or covered by any other material.INTERMEDIATE REPORTMozart G.Ratner, Esq,for theBoard.-Stanley andSmoyer,byHarry E. Smoyer,Esq.,andDonaldM. 31-arshman, Esq.,of Cleveland, Ohio, for therespondent.Maurice Sugarand N. L.Smokler, by N. L. Smolder,Esq,of Detroit,Mich.,for the Union. 26DECISIONS OF NATIONAL LABOR RELATIONS BOARDSTATEMENTOF THE CASEOn a second amended charge duly filed May 29, 1945, by International Union,United Automobile, Aircraft and Agricultural Implement Workers of America(UAW-CIO), herein called UAW-CIO, the National Labor Relations Board,hereincalled the Board, by the Regional Director for the Seventh Region (De-troit,Michigan), issued itscomplaintdated May 31, 1945, against ThompsonProducts, Inc., herein called the respondent, alleging that the respondent' hadengaged inand was engaging in unfair labor practices affecting commerce withinthe meaning of Section 8 (1) and (3) of the National Labor Relations Act,49 Stat. 449, herein called the Act.Copies of the complaint and notice of hear-ing thereon were duly served upon the respondent and UAW-CIO.1In respect to the unfair labor practices the complaint alleges insubstance(1) that on or about January 2, 1943,'the respondent discriminatorily dischargedClair V. Atwell, Henry Cygan, Orbie Gray, Mithell Lentocha, Phillip Pirrello,IrenePrylo, George S. Reavely, Stephen Sessie and Eddie G.Wells, and on orabout January 4, 1943, discriminatorily discharged Sam Prast Cinquemani andWilliam Mishark, and has since the dates stated failed or refused to reinstatethem because they joined and assisted the Union or engaged in concerted activi-tieswith other employees in the plant for the purpose of mutualaid and pro-tection ; and (2) by these discharges the respondent has interfered with, re-strained, and coerced its employees in the exercise of the rightsguaranteed themunder Section 7 of the Act.On or about June 25, 1945, the respondent filed its answer whichadmits thefacts alleged in the complaint as to its corporate organization, the nature of itsbusiness, that the Union is a labor organization within the meaning of the Actand that it discharged the complainants on the dates stated in the complaint.The answer denies, however, that the respondent has committed any unfair laborpractices.The respondent avers in its answer that the complaint should bedismissedbecause : The Union -did not avail itself of the grievance procedureset forth in a valid contract which remained in force until April 29, 1943; the call-ing of a strike on December 29, 1942, as a result of which the discharges weremade, contravened a statute of the State of Michigan ; and the complaint in theinstant proceeding violates a Board policy "against accepting charges afterthey have been withdrawn for a period of more than 6 months "Pursuantto notice, a hearing was held at Detroit, Michigan, on June 26, 27,and 28,1945, before the undersigned Trial Examiner, Charles E. Persons, dulydesignatedby the Chief Trial Examiner.The Board, the respondent, and UAW-CIO were represented by counsel and participated in the hearing.Full oppor-tunity to be heard, to examine and cross-examine witnesses, and to introduceevidence bearing onthe issueswas afforded all parties.At the close of theBoard's presentation the respondent moved that the complaint be dismissed asto each of the persons named in the complaint as having been discriminatorilydischarged.This motion was denied without prejudice to its renewal later inthe proceeding.The respondent renewed this motion at the close of the hear-ing at which time the undersigned reserved decision.The motion is hereinafterdisposed of by` the undersigned's recommendation that the complaint be dis-missed.At the close of the hearing the Board and the respondent joined in a.motion toconformthe pleadings to the proof.This motion was granted.TheBoard, the respondent and UAW-CIO participated in oral argument at the con-elusionof the taking of testimony.The parties were duly notified that theyhad the privilege of presenting briefs for the consideration of the Trial Examiner.No briefs have been received. THOMPSON PRODUCTS, INC.27From the entire record made, and from the undersigned's observation of thewitnesses, the undersigned makes, in addition to the above, the following :FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENT 1'The respondent, Thompson Products, Inc., is a corporation organized under thelaws of the State of Ohio. It has its principal office and place of business atCleveland, Ohio, and maintains and operates a plant at Detroit, Michigan, whereit is engaged in manufacturing, selling, and distributing divers parts used inthe automobile, truck, tractor, aircraft, and marine engine industries.During1944, the respondent purchased materials for use in the operation of its Detroit,Michigan, plant, valued at approximately $3,900,000.About 33% percent ofsuch materials was shipped to this plant from places outside the State ofMichigan.In the same year the products of the Detroit plant were valued atapproximately $8,600,000 and about 45 percent of these goods was shipped toplaces outside the State of Michigan.The respondent concedes that it is engaged in commerce within the meaningof the Act.H. THE ORGANIZATION INVOLVEDInternationalUnion, United Automobile, Aircraft and AgriculturalImplementWorkers of America(UAW-CIO)is a labor organization admitting to its mem-bership employees of the respondent.III.THEALLEGED UNFAIR LABOR PRACTICESOn a petition filed on April 15, 1941, by UAW-CIO, the Board, after hearingduly held, in which the UAW-CIO and the Society of Tool and Die Craftsmen,herein called the Society, participated, issued its Decision and Direction ofElection 2 on September 10, 1491. An election was held on September 25, 1941, atwhich neither the UAW-CIO nor the Society received a majority. Thereafterthe Board on October 9, 1941, issued its Supplementary Decision and SecondDirection of Election.'A run-off election was held on October 24, 1941, inwhich the Society received 429, and the UAW-CIO 325, of 754 valid votes cast.Certification of the Society, however, was delayed.On November 3, 1941, theUAW-CIO filed Objections to the Conduct of the Ballot and the Election Reportand on November 5, 1941, filed Amendments thereto.On November 1, 1941, theUAW-CIO filed charges with the Board alleging,tinter alia,that the respondentdominated and controlled the formation and administration of the Society.On July 14, 1942, after an investigation, the Regional Director refused to issuea complaint on these chargesThereafter on September 14, 1942, the Boardissued its Supplementary Decision and Certification of Representatives declaringthat the Society "has been designated and selected by a, majority of all hourlyrate and production employees of the Detroit plant of Thompson Products, Inc.,excluding supervisory employees, foremen, assistant foremen, watchmen andofficeand confidential employees, as their representative for the purpose ofcollective bargaining 141These findings are based on a stipulation of the parties and on allegations in thecomplaint admitted by the respondent in its answer.2 35 N. L. R. B. 323, Case No. R-28348 35 N. L. R. B. 329.4 43-N.L. R. B. 1379. 28DECISIONSbF NATIONALLABOR RELATIONS BOARDContractual relations between the Society and the respondent were first es-tablished on April 29, 1941.The original contract was renewed on April 29,1942, for a period of one year.' It will be noted that this renewal, while laterthan the run-off election in which the Society received a majority, was priorto the Board's decision on the UAW-CIO's objections and its certification of theSociety.On October 1, 1942, i. e, 2 weeks after the Board's certification of the Society,the UAW-CIO sent a telegram to the respondent reading as follows :The International Union UAW-CIO represents the majority of the employeesat the Detroit plant who have designated us as exclusive bargaining agentfor them.As such bargaining agent we request that you enter into collectivebargaining in respect to rates. of pay and. wages, hours of employment, andother conditions of employment.-Although this telegram was signed by Leo Lamotte as Regional Director of theUAW-CIO, it was the credited testimony of James Jennings, an Internationalrepresentative of that organization, that he had written the telegram.The re-spondent did not reply to this communication.On October 8, 1942, the UAW-CIO filed a Petition for Investigation and Certifi-cation of Representatives with the Board. This document states over thesignature of Jennings,inter atia:Petitioner has advised the employer that it represents a majority of theemployees and has requested exclusive bargaining rights which the employerrefuses to grant.On December 28, 1942, Jennings instructed a plant committee composed of14 members 8 to interview William F. Goltz, personnel manager for the respond-ent, next morning. Jennings and 2 members of the committee, Orbie Gray andGeorge C. Reavely, testified that his instructions were, as Jennings stated, "thatthey had enough membership and they were entitled to an election, and I feltthey should go in and ask for recognition for their members until an electioncould be held."Gray and Reavely further testified that the committee, throughits spokesmen Mitchell Lentocha and Reavely, carried out Jennings' instruction'However, both Goltz and his assistant William M. Ferguson 8 testified that theUAW-CIO committee demanded recognition as exclusive representative of theemployees and proposed to begin bargaining in that capacity immediately.Thisdemand was supported with a strike threat.Goltz further testified very posi-tively that no one at the conference asked whether the respondent would consentto a Board election.6The Board so found in its decision of February 15, 1943, saying,"While thelanguageof the extension agreement is not free from ambiguity and fails to state explicitly theperiod of the extended term it appears to have been the intention of the parties to renewtheir collective bargaining agreement,subject to certification of the Society by the Board,for an additional term of 1 year,I.e.,until April 29, 1942."6V. Atwell,Henry Cygan,Orbie Gray,Mitchell Lentocha,Phillip Pirrello,Irene Prylo, George N. Reavely, Stephen Sessie, EddieG.Wells, Sam Prast Cinquemani, William Mishark,James Hand, Irland Chaney and LouisMilunovich.7It was Gray's testimonythatJennings"advised the committee to go in and ask forrecognition of our members and for a consent election."Reavely's version was veryclosely similar in phraseology.An excerptreads, "The following morning, that was De-cember 29. * * * a committee of theUAW-CIO * * *asked Mr. Goltz * * *for recognition of our members and the consent election."* Both Goltz and Ferguson had left the employment of the respondent.A second as-sistant of Goltz, John Jensen,was also present at the conference.At the time of theinstant hearing be was inthe UnitedStates Navy and not available as a witness. THOMPSON PRODUCTS, INC.29Their testimony was corroborated by M. P. Graham, manager of the Detroitplant.Excerpts from his testimony relative to a report by Goltz over the tele-phone read:Goltz said these fourteen, had come up there and demanded recognitionand he explained to them how he couldn't give it'to them.He showed themthe contract which was already in effect, one of them read it,and as Iremember, he said, well, that is the way it was, and he went back to workwhile the rest walked out * * *Imerely remember that Bill [Goltz] calledme and saidthey had been upthere and either wanted recognition or were going to strike.It was Graham's further testimony that "very soon" after receiving Goltz's callhe saw the strikers congregating out in the yard.°In resolving this conflict of testimony, the undersigned has been influencedby the demand for exclusive recognition advanced by the UAW-CIO on October1, 1942, and set forth in its petition to the Board on October 8, 1942,° as well as bywhat occurred at a Board hearing on January 11, 1943, on the UAW-CIO petition.At the hearing the respondent,-the UAW-CIO and the Society entered into astipulation to the following effect:On Tuesday, December 29, sometime between nine and ten o'clock A. M.a committee of fourteen employees representing themselvesas members ofLocal 247, UAW-CIO came into the office of Mr. William F. Goltz, personnelmanagerof Thompson Products Inc., Detroit plant, and demanded recogni-tion, or threatened strike action if they wererefused recognition.Jennings was present and testified at the hearing subsequent to the entry of this.stipulation on the record.He voiced no dissent.Moreover under,cross examina-tion he testified, in part, as follows :-Q. State whether, at the meeting [with the committee] you advised thecommittee to go in and talk to Mr. Goltz.A. I did.Q.What did you advise?A. Told them to advise Mr. Goltz of the bargaining rights.Q. At that time did you know the Society of Tool and Die Craftsmen hada contract?A. Yes.At the hearing in the instant proceeding Jennings admitted that he had beencognizant of the Board's certification of the Society.The hearing on January 11, 1943, was later than the conference of the UAW=CIO plant committee with Goltz by about 2 weeks. In its decision dated Febru-ary 15, 1943, the Board found. "On October 1, 1942 and again on December 29,1942 the [UAW-CIO] requested the Company to recognize it as the exclusivebargaining representative of the Company's employees in the Detroit plant."Manifestly Jennings' memory of events would be more definite at that time thanitwas in the hearing in the instant proceeding, some two and one-half yearslater.The UAW-CIO having on December 29, 1942, supported its request for aBoard election by evidence to the effect that it demanded exclusive recognitioncannot consistently contend in this proceeding that its request did not go be-yond recognition for its members and for a consent election.Under these cir-cumstances,after considering the whole record and the demeanor of thewitnessesconcerned, the undersigned finds that the testimony of Goltz and Ferguson stat-°It is noted that Jennings both wrote the telegram and signed the petition. 30DECISIONSOF NATIONALLABOR RELATIONS BOARDing that the UAW-CIO committee demanded exclusii e recognition is correct.The testimony in conflict therewith is rejected.As to further events at the conference the testimony is in substantial accord.After consideration of the record the undersigned finds that Goltz informedthe committee, in substance, that the Society had been certified by the Boardand that the respondent had d contract with that organization.i0He further toldthem that for the respondent to recognize the IIAW-CIO would be a violation ofthe Act and advised that they consult with their International officers as to theproper steps to be taken to secure certification of their organization by the Board.If that were done he promised that the respondent would both recognize andbargain collectively with them.James Hand," a committee member, thereuponasked tysee a copy of the contract. Ferguson produced a-copy which Hand andother members of the committee examined to, some extent.Hand stated thatGoltz's statement seemed to be correct and that the committee would be welladvised to follow his suggestion.The committee thereafter left Goltz's office andreturned to their departments.All were members of the day shift.Immediately after their return a walk-out occurred about 10: 30 a. in.Onlythree departments of the day shift were involved.One hundred and thirty-eightemployees walked out including all of the 14 committee members except Hand.He remained at work until the end of his shift but joined the strikers on thefollowing 2 days.At the time the employees were about 840 in number, ofwhom 500, in round numbers, worked on the day shift, 200 on the afternoon and100 on the midnight shifts.A picket line at the main entrance was immediatelyorganized and picketing continued until about 4 p. in. that day.On learning of the strike, Graham and Goltz together composed a bulletinposted before noon by Ferguson "on all of the Company bulletin boards." " Thisread as follows :BULLETINThe incident which occurred this morning is a blemidh on the record ofAmerican working men in war plants. The Company can only conclude thatthe people who took part were misguided and given unfortunate advice.We assume that these people will recognize their mistake and, upon apply-ing to us for their jobs, we will put them back to work in the interests ofall-outwar production."We have nothing, but praise for the manner inwhich the larger majority of employees of this plant have performed theirwar duties and it is most unfortunate that a small minority forgot momentar-ily their obligation to their country.THOMPSON PRODUCTS, INC.12/29/4210Gray's testimony at this point reads :Goltz spoke and said that he could not deal-with us guys, the Craftsmen had acontract, exclusive bargaining rights, they could not consent to an election, it wasimpossible to give us more money.*•os•*iQ.What did he say about the Wagner Act?A Said it would be a violation of the Wagner Act to recognize us guys.Q. Any mention of the contract?A.He did.Q.Did he say that [the Society] was the only union they could recognize at thattime?A. That is what he said." The parties stipulated at the hearing that Hand was in the Navy.He was, therefore,not available as a witness." Goltz so testified and was corroborated by Ferguson.16Graham explained this passage in his testimony as follows :Imerely meant for them to come on back to work and that was all there was toit***All we meant was come on back, go to work, that would be the end of it. THOMPSON PRODUCTS, -INC.31The officials of the respondent called the strike to the attention of ConciliatorEd Owens of the State of Michigan who came to the plant and interviewed bothstrikers and respondent's officials.He was shown a copy of the bulletin and,upon his inquiry, was assured that the respondent would be willing to take backthe strikers without discriminationJennings agreed to call off the strike onthis basis.Jennings and Owens thereupon addressed the strikers before theplant.It is agreed that each assured the employees that they were free to returnand that none of the strikers would be discharged.Board witnesses Jennings,Gray, and Reavely stated in addition that assurance was given that the timecards would be in the racks.Goltz was present and heard the speeches of Jen-nings and Owens.He testified that he had no recollection that either Owens orJennings said anything to the employees "about time cards being in the racks,on the following morning."At 5 o'clock p. in. on December 29, 1942, Gray and Reavely, with other em-ployees, came to Owens' office.Representatives of the Society were present ;the Board had a representative there ; and Goltz was present to answer in behalfof the respondent any questions which might ariseThe parties did not conferbut were installed in separate roomsContact was made by Owens. The Soci-ety's representatives refused to consent to the holding of a Board election.Owens asked Goltz what the attitude of the respondent would be regarding thismatter and Goltz replied, as he testified and the undersigned finds, that the Com-pany's answer was "No." The parties thereafter were dismissed by Owens.Gray and Reavely testified that on the way home they decided to come to theplant early next morning and meet employee Joe Smith whose duties as an oilerrequired him to begin work at 6 a. in It was their purpose, as they testified,to have Smith examine the time card racks and report whether or not the cardsof the strikers were there.The testimony of Gray, Reavely and Smith agreesin stating that he entered the plant about 5: 55 a. m. and returned shortly toreport that the cards of himself, Eddie Wells," a plant committeeman and a com-plainant in this proceeding, and of Gray and Reavely were not in the racks.These-Board witnesses further testified that Gray and Reavely suggested to Smith thathe go to the personnel office and find out where his own card was. Gray testifiedthat on his return Smith stated that he had talked with Assistant PersonnelDirector John Jensen who made a search for Smith's card but was unable tofind it.Reavely's testimony is similar to Gray's except that Reavely stated thatSmith reported that "Goltz or personnel couldn't find his card " Smith's testi-mony at this point reads :I went to the personnel office and Mr. Bill Ferguson was there. I said "Mr.Ferguson, where is my card?"He said, "Are you going to work today?" Isaid, "Sure, I am going to work"He said, "Well, I will locate your cardand see if I can find it" He looked all through the cards. He couldn'tfind it.Smith testified that there were 150 to 200 time cards, in 5 or 6 stacks; lying facedown on the table in the personnel office.He further stated that he remainedthere "approximately twenty or twenty-five minutes" and that after returningand reporting to Gray and Reavely they all decided not to work since their cardswere not in the racks.Thereupon they started a picket line.Smith's estimatewas that the picket line was reconstituted "around 6:45" a. m.Gray testifiedthat in addition to himself. Reavely and Smith "there were a few more" presentwhose names he did not remember.14Wells' cardnormally was in the same rack as Smith's. 32DECISIONSOF NATIONALLABOR RELATIONS BOARDGoltz testified that when he arrived at the plant on the morning of December30, at 6: 35 or 6: 40 he found a picket line of "somewhere between twenty-five andfifty"which "spread open to let me go through into the driveway.",He wascorroborated as to the time of arrival and as to the picket line by Ferguson whotestified that he drove to the plant accompanied by Jensen, arriving just behindGoltz.Ferguson fixed his time of arrival as between "six-thirty and a quarterof seven."He testified that at that time he found a picket line composed of"Quite a number of people assembled in front of the gates and at the corners ofboth gates."He stated that he "waited for, a few people to get out of the way"so that he could enter. Ferguson denied very positively that he had any con-versation with Smith that morning.Goltz and Ferguson agreed in testifying that the cards of all strikers had beenremoved from the racks on the afternoon of December 29 in order to check thetime of leaving work.The record shows that the time cards were regularlycollected and taken to the pay-roll department on Wednesdays, Thursdays andFridays in order to prepare the pay rolls.December 30, 1942, was Wednesdayand the first day that the cards would regularly be picked up for this purpose.It was intended to replace in the racks the cards of such strikers as had punchedout before the employees entered for the day shift at 7: 30 a. in. on December 30.Jensen and Ferguson intended to question those who had not punched out, 48in number, and recorded this information as the employees entered.The cardswere not in the personnel office which was on the second floor of plant No. 2,some 50 feet from the main entrance, but were on a table in a small buildingnear the entrance, used as an office where applicants for employment were inter-viewed.After considering the demeanor of the witnesses concerned in this conflictof testimony regarding events on the morning of December 30, 1942, in thelight of the whole record, the undersigned credits the testimony of Goltz andFerguson and rejects testimony in conflict therewith." It is inherentlyincrediblethat respondent's officials would have taken time cards from theracks hada definite promise been made in the course of a strikesettlementto the effectthat these cards would be in the racks onthe morningof December30, 1942,when the strikers on the day shift returned to their posts.The explanationgiven by Goltz and Ferguson of their plans for handling the cards is plausibleand convincing.The parties stipulated that 48 of the strikers failed to punchout on December 29. The time when they ceased work was essential informationfor the preparation of the pay roll.Wednesday, December 30, was the day onwhich the preparation of the weekly pay roll normally began.When Goltz,Jensen, and Ferguson arrived at the plant that morning, they found pickets atthe maingate.Smithwas inerror as to the location of the time cards thatmorning.They were not in the personnel office as he testified.Nor can his15The evidentiary value of Gray's testimony was weakened by the testimony of Assistant,General Foreman Frank Stevenson.Gray had testified that he did not enter any other-department than his own on the morning of the strike,December 29, 1942.Stevenson,who Is credited by the undersigned, testified that he observed Gray on two occasions thatmorning between 9: 45 and 10 a. m. talking to individual employees in department C%1on the second floor of Plant No. 2. Gray's department was IN on the first floor of thisplant.On each occasion Stevenson asked Gray what he was doing In CX-1. Gray madeno reply and left the department.Shortly after Gray left on the second occasion almosthalf of the employees In CX-1 walked out.Moreover,Gray's foreman,Frank French,whom the undersigned finds to be a credible witness, testified that Gray was absent fromthe department,without permission, from 9 a.m. to 10 a.m. on December 29, 1942, and.that on returning Gray told the operators to shut their machines down and get outside.Gray had testified that he indicated to the employees that the committee's visit to Goltzhad been fruitless,but that he made no suggestion that they walk out. THOMPSON PRODUCTS, INC.33testimony as to his interview with Ferguson be credited.Goltz and Fergusonfound that the strike had been renewed on their arrival.Goltz immediatelytelephoned to Graham 18 and thereafter to Owens announcing that fact. Fergusondid not enter the plant until after Goltz had arrived.Picketing continued throughout the day of December 30 and on December 31until 1: 30 p. in.The plant continued in operation.There is no allegationof illegitimate activity on the picket line although peaceful representations weremade to the drivers of trucks. It is admitted that some trucks turned away.Graham testified that on December 30 the pickets "were holding up trucks andI remember particularly one of the twenty-wheel jobs that came in loaded withsteel that was turned away." Gray testified as a Board witness that the picketsasked the truck drivers not to "go through the line" and that "some did andsome didn't."Reavely admitted in his testimony that he saw some truckersrefuse to make deliveries.Graham assumed full responsibility for the discharge of the members ofthe UAW-CIO committee.He reached this decision on December 30, 1942, ashe testified, "simply because they had said they were going back to work anddidn't."He further testified that he selected the 13 committee members TT fordischarge out of over 130 strikers "because they were the leaders of the strike."Goltz' testimony corroborated Graham.He testified that the decision to dis-charge the committee members was made on December 30, 1942. An excerptfrom his testimony in point here reads:That was the morning of the 30th. It was sometime in the late morning.The customers' trucks were turned away by the picketers, and just at thattime Mr. Graham and I were sitting in his office, discussing the strike, whenwe noticed from the office window, the trucks being turned away.Right thenand there he said, "I am just not going to tolerate that. Those are thefellows perpetrating the strike and they are all through from here on in."Immediately thereafter the bulletin posted on the first day of the strike, whichpromised immunity to strikers returning, was taken down from the respondent'sbulletin boards.Graham also notified both Owens and Edward Miller, a repre-sentative of the Federal Bureau of Conciliation, of his decision.He informedan official of the National War Labor Board, herein called N. W. L. B., on Decem-ber 30, over the long distance telephone, as his credited testimony shows, "thatwe were going to discharge the leaders."On inquiry as to the reason for thischange in the respondent's attitude, graham testified that he replied that "thereason for our change was that they had agreed to come back the night before,and hadn't come back, and they were out in front picketing the second day. Theywere holding up trucks and wouldn't allow deliveries in [the plant]."On December 31, 1942, N. W. L. B. sent a telegram to the UAW-CIO and a copyto the respondent, appealing to the union leaders to call off the strike which itcharacterized as "a serious interference with vital war production."N. W. L. B.promised a full investigation if the strikers returned to work and appropriateaction under "orderly procedure . . . established for the peaceful settlement ofall labor disputes."On receipt of this telegram, Jennings called the employees from the picket lineto a meeting in a union hall. At the meeting it was voted to return to workimmediately.The plant did not operate on January 1, 1943.When the strikersreported on the morning of January 2, members of the committee were directed19Grahamtestified that he received this call about 6: 40 or 6 : 45 that morning.IT James Hand, a committee member, had not gone on strike on December 29, and wasnot included among those discharged.i 34DECISIONS OF NATIONAL LABOR RELATIONS BOARDto report to thepersonneloffice where they were informed that their services withthe respondent were terminated.They were paid in full and given releases.One member of the committee, Eddie Wells, was not stopped at the,gate onentering.His presence in the plant was later discovered and he was dischargedat the close of the shift.Two committee members, William Mishark,and SamPrast Cinquemani, did not report until the morning of January 4, 1943Theywere discharged on that day."Concluding findingsThis proceeding has for determination a single issue.The only unfair laborpractices on the part of the respondent alleged are the discharge of the membersof the UAW-CIO committee on January 2, and 4, 1943, and the subsequent re-fusal to rehire themThe respondent had fulfilled the Board's certification of.September 14, 1942, by recognizing and bargaining with the Society. Its attitudeof compliance with the Act was again evidenced when the UAW-CIO won the,Board election held on March 4, and was certified on March 16, 1943. The re-spondent thereafter recognized the UAW-CIO committee which operated underthe contract entered into with the Society until the contract's termination onApril 29, 1943.After negotiation a contract was executed with the UAW-CIOon November 2, 1944.Contractual relations with that organization were ineffect at the time of the hearing.The sole question presented here is whetheror not the respondent's discharge of the UAW-CIO committeemen and subsequentrefusal to reinstate them, under the circumstances in this case, constitute unfairlabor, practices.The strike initiated on December 29, 1942, followed immediately on the re-fusal of the respondent to accede to the demands presented by the UAW-CIOcommittee on that dateOn the basis of the entire record, including the evidencepresented at the Board hearing January 11, 1943, it is a necessary conclusionthatUAW-CIO demanded recognition as the exclusive bargaining agent ofthe employees and proposed immediate entrance on collective bargaining negotia-tions.The respondent was correct in answering that under the Board's certifica-tion of the Society it could not under the provisions of the Act comply with thesedemands.The strike which followed was therefore for an illegal purpose.UAW-CIO proposed to compel the respondent to violate the Act through use ofthe strike weapon. It is of critical importance to note that the strike wasneither provoked nor preceded by unfair labor practices.The record is barrenof evidence to show any violation of the At on the part of the respondent or itsofficials, prior to December 29, 1942.The Board contended in oral argument before the undersigned that the con-tinuation of the strike on December 30, after the agreement to settle arrangedon the preceding day was, in effect, a new strike finding its basis in the discoveryby Gray and Reavely that some time cards were not in the racks and in theiralleged inference that their absence indicated an intention on the part of therespondent to discharge certain strikers.The undersigned finds no merit inthis contentionAs set forth in detail above, the evidence does not sustain thiscontention.Respondent's officials came to'the plant early in the morning ofDecember 30, 1942, in order to prepare for the anticipated return of the strikersat 7: 30 a. in. They found on arrival that the strike was continuing. A con-siderable picket line was before the plant.No decision to discharge any strikerwas reached until later that day. The strike of December 30 and 31, 1942, was18The record is not entirely clear as to Irland Chancy and Louis Milunovich,membersof the committee,who are not named in the complaint.Seemingly,they were dischargedon January 2, 1 943. THOMPSON PRODUCTS, INC.35a continuation of the walk-out of December 29. It had the same purposeNonew demands were presented to the respondent. Jennings admitted that noattempt was made on December 30 to contact the'respondent about the timecards.The fact is the strike was called and continued to compel immediaterecognition of the UAW-CIO as exclusive bargaining agent.This was mani-festly an illegal purposeFurther, it was in derogation of the provisions ofthe Act itself.The undersigned finds the facts ofThe Amei scan News Companycase 10 to beso closely analogous to those involved here as to make the Board's decision inthat proceeding controlling.The Board there said. "We conclude that a strikeprosecuted in order to compel an employer to violate the [Wage StabilizationAct] is not within the concerted activities protected by Section 7." Since thecomplainants engaged in concerted activities for the illegal purpose of com-pelling the- respondent to violate his obligations under the Act, it cannot befound that according them relief under its provisions will effectuate the purposesof the Act. Accordingly, the undersigned concludes and finds that the respondenthas not engaged in unfair labor practices by discharging Clair V. Atwell, HenryCygan, Orbie Gray, Mitchell Lentocha, Phillip Pirrello, Irene Prylo, George S.Reavely, Stephen Sessie, and Eddie G. Wells, on January 2, 1943, and SamPrast Cinquemani and William Mishark on January 4, 1943.It is further found that the failure to reinstate these employees thereafterwas not an unfair labor practice 20CONCLUSIONS OF LAW1.The operations of the respondent occur in commerce within the meaning ofSection 2 (6) and (7) of the Act.2. International Union, United Automobile, Aircraft and Agricultural Imple-ment Workers of America (UAW-CIO) is a labor organization within themeaning of Section 2 (5) of the Act.3The respondent has not discriminated against Clair V Atwell, Henry Cygan,Orbie Gray, Mitchell Lentocha, Phillip Pirrello, Irene Prylo, George S. Reavely,Stephen Sessie, Eddie G. Wells, Sam Prast Cinquemani and William Misharkbecause of their union membership or activities or because of their concertedactivities for the purpose of collective bargaining or other mutual aid or pro-tection within the meaning of Section 8 (3) of the Act.4.The respondent has not interfered with, restrained, or coerced its employeesin the exercise of their rights guaranteed in Section 7 of the Act within the mean-ing of Section 8 (1) of the Act.RECOMMENDATIONSOn the basis of the above findings of fact and conclusions of law, the under-signed recommends that the complaint against Thompson Products, Inc., be dis-missed.As provided in Section 33 of Article II of the Rules and Regulations of theNational Labor Relations Board, Series 3, as amended, effective July 12, 1944, anyparty or counsel for the Board may within fifteen (15) days from the date of theentry of the order transferring the case to the Board, pursuant to Section 3239 55 N. L. it. B.1302.See alsoN. L. R. B.v.Fansteel MetallurgicalCorporation,306IT. S. 240.-11 In view of the conclusions here reached and the recommendationsmade, the under-signed finds it unnecessary to consider the further defenses assertedby the respondentin its answer.712344-47-vol. 70-40 36_DECISIONS OF NATIONAL LABOR RELATIONS BOARDof Article II of said Rules and Regulations file with the Board, RochambeauBuilding,Washington 25, D. C., an original and four copies of a statement inwriting setting forth such exceptions to the Intermediate Report or-'to anyother part of the record or proceeding (including rulings upon all motibns or ob-jections) as he relies upon, together with the original and four copies of a briefin support thereof. Immediately upon the filing of such statement of exceptionsand/or brief, the party or counsel for the Board filing the same shall serve acopy thereof upon each of the other parties and shall file a copy with theRegional Director.As further provided in said Section 33, should any partydesire permission to argue orally before the Board, request therefor must bemade in writing within ten (10) days from the date of the order transferringthe case to the Board.CHARLESE. PERSONS,TrialEwsminer.Dated August 25, 1945.00